This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1 33 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,162

 5 TANISHA ROJAS,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Brett R. Loveless, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett Baur, Chief Public Defender
13 Steven J. Forsberg, Assistant Public Defender
14 Albuquerque, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
 1   {1}   Defendant appeals from a district court on-the-record opinion affirming her

 2 metropolitan court conviction for Driving While Intoxicated. We issued a calendar

 3 notice proposing to affirm. Defendant has filed a memorandum in opposition, in

 4 which she concedes that our calendar notice contained no factual or legal errors. In

 5 addition Defendant concedes that this Court does not have the power to revisit or

 6 change the Supreme Court case law that control the outcome in this case.

 7 Accordingly, we affirm. See State v. Ibarra, 1993-NMCA-040, ¶ 11, 116 N.M. 486,

 8 864 P.2d 302 (“A party opposing summary disposition is required to come forward

 9 and specifically point out errors in fact and/or law.”).

10   {2}   IT IS SO ORDERED.

11

12                                     _______________________________________
13                                     MICHAEL D. BUSTAMANTE, Judge

14 WE CONCUR:


15
16 RODERICK T. KENNEDY, Judge



17
18 LINDA M. VANZI, Judge




                                              2